IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                 Docket Nos. 45013 & 45014

STATE OF IDAHO,                                )   2017 Unpublished Opinion No. 685
                                               )
       Plaintiff-Respondent,                   )   Filed: December 28, 2017
                                               )
v.                                             )   Karel A. Lehrman, Clerk
                                               )
JUAN RODRIGUEZ, JR., aka JOHNNY                )   THIS IS AN UNPUBLISHED
RODRIGUEZ,                                     )   OPINION AND SHALL NOT
                                               )   BE CITED AS AUTHORITY
       Defendant-Appellant.                    )
                                               )

       Appeal from the District Court of the Third Judicial District, State of Idaho,
       Canyon County. Hon. Bradly S. Ford, District Judge.

       Judgments of conviction and concurrent unified sentences of ten years, with
       minimum periods of confinement of two years, for two counts of felony driving
       under the influence, affirmed.

       Eric D. Fredericksen, State Appellate Public Defender; Ben P. McGreevy, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                       Before GUTIERREZ, Judge; HUSKEY, Judge;
                                 and LORELLO, Judge
                  ________________________________________________

PER CURIAM
       In these consolidated cases, Juan Rodriguez, Jr., aka Johnny Rodriguez pled guilty to two
counts of felony driving under the influence. I.C. §§ 18-8004 and 18-8005. In exchange for his
guilty pleas, additional charges including an allegation that Rodriguez was a persistent violator
were dismissed. The district court sentenced Rodriguez to concurrent unified terms of ten years,
with minimum periods of confinement of two years. Rodriguez filed an I.C.R. 35 motion, which



                                               1
the district court denied. Rodriguez appeals arguing that the district court should have retained
jurisdiction.
        Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established and
need not be repeated here. See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-
15 (Ct. App. 1991); State v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App.
1984); State v. Toohill, 103 Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing
the length of a sentence, we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho
722, 726, 170 P.3d 387, 391 (2007). Whether to retain jurisdiction is a matter within the sound
discretion of the district court. State v. Lee, 117 Idaho 203, 205-06, 786 P.2d 594, 596-97 (Ct.
App. 1990). Probation is the ultimate goal of retained jurisdiction. State v. Jones, 141 Idaho
673, 677, 115 P.3d 764, 768 (Ct. App. 2005). There can be no abuse of discretion if the district
court has sufficient evidence before it to conclude that the defendant is not a suitable candidate
for probation. Id.
        Applying these standards, and having reviewed the record in this case, we cannot say that
the district court abused its discretion. Therefore, Rodriguez’s judgments of conviction and
sentences are affirmed.




                                                 2